                        Case 2:19-cv-00384-GMN-CWH Document 7 Filed 04/09/19 Page 1 of 2



                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 PRISCILLA L. O’BRIANT
                      Nevada Bar No. 010171
                    3 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    4 Las Vegas, Nevada 89118
                      702.893.3383
                    5 FAX: 702.893.3789
                      Attorneys for Defendant
                    6 Steadfast Insurance Company

                    7                                    UNITED STATES DISTRICT COURT

                    8                             DISTRICT OF NEVADA, SOUTHERN DIVISION

                    9                                                   ***

                   10 ANGELIA NOBLES, an individual,                       CASE NO. 2:19-cv-00384-GMN-CWH

                   11                      Plaintiff,                      STIPULATION AND ORDER FOR
                                                                           EXTENSION OF TIME FOR STEADFAST
                   12             vs.                                      INSURANCE COMPANY TO FILE A
                                                                           RESPONSE TO PLAINTIFF’S
                   13 STEADFAST INSURANCE COMPANY,                         COMPLAINT
                      DOES I through X, inclusive; and ROE
                   14 CORPORATIONS I through X, inclusive,

                   15                      Defendants.

                   16

                   17            COME NOW, the parties, by and through their undersigned counsel of record and hereby
                   18 stipulate and agree that the time for Defendant to file its response to Plaintiff’s’ Complaint, said
                   19 response being due on April 10, 2019, be extended until April 24, 2019.

                   20                                          Reason for Extension
                   21            Because of the complexity of the claims made in Plaintiff’s Complaint, Defendant requires
                   22 additional time to perform an investigation prior to filing a responsive pleading. This stipulation

                   23 …

                   24 …

                   25 …

                   26 …

                   27 …

                   28 …
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4832-8034-8051.1
ATTORNEYS AT LAW
                        Case 2:19-cv-00384-GMN-CWH Document 7 Filed 04/09/19 Page 2 of 2



                    1 is made in good faith and not for the purpose of delay. This is the first extension of time requested

                    2 by counsel for filing Defendant Steadfast Insurance Company’s response to Plaintiff’s Complaint.

                    3    Dated this ___ day of April, 2019.              Dated this ___ day of April, 2019.

                    4    LEWIS BRISBOIS BISGAARD & SMITH LLP             CRAIG P. KENNY & ASSOCIATES

                    5    /s/ Priscilla L. O’Briant, Esq.                 /s/ Brittany A. Young, Esq.
                         Robert W. Freeman, Esq.                         Brittany A. Young, Esq.
                    6    Nevada Bar No. 3062                             Nevada Bar No. 13663
                         Priscilla L. O’Briant, Esq.                     501 S. 8th Street
                    7    Nevada Bar No. 10171                            Las Vegas, Nevada 89101
                         6385 S. Rainbow Blvd., Suite 600
                    8    Las Vegas, Nevada 89118                         Julie A. Mersch, Esq.
                         Attorney for Defendant                          Nevada Bar No. 4695
                    9                                                    LAW OFFICE OF JULIE A. MERSCH
                                                                         1100 E. Bridger Avenue
                   10                                                    Las Vegas, Nevada 89101

                   11                                                    Attorneys for Plaintiff

                   12                                                ORDER

                   13            IT IS SO ORDERED.

                   14            DATED:
                                 Dated thisApril
                                           __ day10,of2019
                                                       ______________, 2019.

                   15

                   16                                                _______________________________
                                                                        U.S. DISTRICT COURT JUDGE
                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4832-8034-8051.1                                 2
